                                                             DEPOSITION OF ERICA CICHOWSKI, M.D.                                               OCTOBER 5, 2018
CANNING vs CREIGHTON UNIVERSITY
                                                                                                                                                                   3
                                                                                      1                                      INDEX
                                                                                      2                                                 Page
                                                                                      3
                                                                                      4     DIRECT EXAMINATION BY MR. ZALEWSKI                                      5
           1                         IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF NEBRASKA
           2                                                                          5                                  EXHIBITS
                  MARY E. CANNING,                     )
           3
                              Plaintiff,               !)   Case No.   4:18CV-03023
                                                                                      6     No.   Description                                  Page
           4                                           )
                        vs.                            )                              7      1       Typed Complaint dated 2/16/16                                  24
           5                                           )                                     2       February 18 meeting with Mary Beth Canning and 31
                  CREIGHTON   UNIVERSITY,              )
            6                                          )     DEPOSITION OF
                                                                                       8             Dr. Erica Cichowski
                              Defendant.               )    ERICACICHOWSKI,    M.D.           3      2/25/16 Letter by Peter Silberstein, M.D.                      42
           7                                                                           9      4      2/29/16 letter by Jennifer Green                               43
                                                       )
                                                                                              5      E-mail correspondence                                           46
                                                                                      10      6      E-mail correspondence                                           50
            9                                                                                 7      6/7/16 Neuropsychological Fitness for Duty                      57
                                                                                      11             Evaluation
           10                                                                                 8      Graduate Medical Education Program Agreement 64
           11                 DEPOSITION OF ERICA CICHOWSKI, M.D. taken before        12             2016-2017
                                                                                              9      E-mail correspondence                                           64
           12      Tammy J. Hetherington, RPR, CSR, and General Notary Public         13    10       E-mail correspondence                                           70
           13      within and for the State of Nebraska, beginning at 9:22 a.m.,
                                                                                             11      9/23/16 letter by Erica Cichowski, M.D.                         74
                                                                                      14     12      Policies and Procedures, Corrective Action                      81
           14      on Friday, the 5th of October, 2018, at 12910 Pierce Street,                      Policy
           15       Suite 200, Omaha, Nebraska, to be read in evidence on behalf
                                                                                      15     13      8/24/16 Mary Beth Canning Documentation of                      88
                                                                                                     Regular Meeting
           16      of the plaintiff, pursuant to the Federal Rules of Civil           16     14      9/22/16 Mary Beth Canning Documentation of                      89
                                                                                                     Regular Meeting
           17       Procedure and the within stipulations.
                                                                                      17     15      September-November 2016 Mary Beth Canning                       91
           18                                                                                        Documentation of Regular Meeting
                                                                                      18     16      Document by Dr. Mirza                                         104
           19                                                                                17      E-mail correspondence                                          106
           20                                                                         19     18      E-mail correspondence                                          113
                                                                                             19      New Innovations Residency Management Suite: 115
           21                           TAMMY J. HETHERINGTON, RPR, CSR               20             Portfolio
                                                 MTDS Reporters                              20      Document provided by Defendant                                 116
           22                        Matheson, Taulborg, Denney s Schleife
                                        7602 Pacific Street, Suite LL101              21     21      Supervision of Residents                                       123
           23                                Omaha, Nebraska 68114                           22      Resident Transfers                                             127
                                                  402-397-9669                        22     23      1/5/17 letter by Dr. Carolyn Manhart                           129
           24                                 www.mtdsreporters.com                          24      letter by Dr. Joleen Fixley                                    130
           25                                                                         23     25      1/5/17 letter by Dr. Timothy Griffin                           131
                                                                                             26      1/13/16 Faculty Evaluation of IM Resident                      135
                                                                                      24     27      8/26/16 HMS - End of Service Evaluation for                    136
                                                                                                      Interns
                                                                                      25    -28------12/8/16 -H M-S—--Eci-d-Q f S e rv ice-Evaluation fat---------- 136-
                                                                                                      Interns
                                                                                                                                                                    4
      1                                         APPEARANCES
                                                                                             29     1/3/17 Termination Letter of Mary Beth Canning                 139

      2         For the Plaintiff:          Mr. James C. Zalewski                            30     E-mail correspondence                                          140
                                       Attorney at Law                                 2     31    E-mail correspondence                                           143
      3                                575 Fallbrook.Boulevard
                                                                                             32     E-mail correspondence                                          144
                                       Suite 100
      4                                Lincoln, Nebraska 68521                         3     33    11/11/16 Notification of Under Review                           146
                                       jzalewski@ ozwlaw.com
      5
                                                                                       4
                For the Defendant:              Mr. David R. Buntain
      6                                Attorney at Law                                 5
                                       12910 Pierce Street                             6
      7                                Suite 200
                                                                                       7
                                       Omaha, Nebraska 68144
                                                                                       8
       8                               dbuntain@ clinewilliams.com
                                                                                       9
       9    Also Present:                    Ms. Mary Canning
                                                                                      10
                                        Mr. David Meiergerd
      10                                                                              11
                                                                                      12
      11                                                                              13
                                                                                      14
      12
                                                                                      15
      13                                                                               16
      14
                                                                                       17
      15
      16                                                                               18
      17                                                                               19
      18                                                                               20
      19
      20                                                                               21
      21                                                                               22
      22
                                                                                       23
      23
      24                                                                               24
      25                                                                               25
 1 of 57 sheets                                             MATHESON-TAULBORG COURT REPORTERS                                                   Page 1 to 4 of 156
                                                              DEPOSITION OF ERICA CICHOWSKI, M.D.                                                       OCTOBER 5, 2018
CANNING vs CREIGHTON UNIVERSITY
                                                                                 65                                                                                         67
             1       Q. In the middle of what I'll call the third paragraph --                       1             little earlier about every resident is on a performance
            2              well, the first full paragraph under the Special CCC,                    2              improvement plan.
            3              where it says, Andrea Jahn announced; do you see that                     3       A.    That's the nature of -- that's the nature of training,
            4              paragraph?                                                               4              so it's not disciplinary.
10:57AM     5        A.    Yes.                                                          11:00AM    5        Q. And I fully understand you're trying to get people to
             6       Q. The statement in there is regarding Mary Beth returning                      6             improve their skill set when they're becoming doctors
             7             on a verbal performance improvement plan. You say,                        7             and as they're going on past med school, I get that
             8             Mary Beth is aware that. Who told her that?                               8             part. I'm talking about a PIP in the sense of, this is
             9       A.    I think -- I'm not sure. I don't remember who told her                    9             a part of our human resources policy, we put
 10:58AM    10             that.                                                         11:00AM    10             employees --
            11       Q. Somebody at the committee must have said that, because                      11       A.    That's not this.
            12             the note says, Mary Beth is aware she is returning on a                  12       Q. - on a PIP. That's not that, you said?
            13             PIP.                                                                     13       A.    That's not this. This is not a human resource
            14       A.    I don't remember that specific detail.                                   14             document.
 10:58AM    15       Q. Did you tell her that?                                           11:00AM    15       Q. All right. What is the program director's PIP then?
            16       A.    I don't recall telling her that.                                         16       A.    It's a tool to communicate with residents specific
            17       Q. Is that - being on a PIP, and being an employee, is                         17             examples of where they may be deficient or not
            18             that something that human resources would deal with?                     18             progressing in the competencies, and how they can get
            19       A.    No.                                                                      19             there.
 10:58AM    20       Q. Something that your office would deal with?                      11:01AM    20       Q. Okay.
            21       A.    Yes.                                                                     21       A.    It's a tool designed to be supportive.
            22       Q. Do you have any idea, then, how the statement came up                       22       Q.    Is it done by the faculty mentor?
            23             that she was aware she was going under a PIP?                            23       A.    Yes, a lot of times, it is, yeah.
            24       A.    I don't.                                                                 24       Q. And who was Mary Beth's faculty mentor at this time?
      >u 25          Q. Does Julie Nelson, pretty much, take accurate notes, to          11:01AM    25       A.    At that time, I believe it was me.
                                                                                    66                                                                                      68
             1             the best of your knowledge?                                               1       Q. So then did you meet with her and tell her, you're on a
             2       A.    Yeah.                                                                     2              PIP?
             3       Q. Did you later, when Mary Beth came back, tell her,                           3       A.    We --1 don't believe that we met until September. 1
             4              okay, I just want to clarify, you're on a performance                    4             don't recall meeting with her before September.
 10:59AM     5              improvement plan?                                             11:01AM    5       Q. Is there a reason why you would not tell her before
             6       A.     No.                                                                      6             then that -- because you're starting the year in July,
                 7    Q. Any reason you did not?                                                         7          right?
                 8   A.     Because all of our residents are, really, on                                 8   A. Yeah.
             9              performance improvement plans; that's the nature of                      9       Q. Okay, you come in in July. Is there a reason you don't
  10:59AM   10              residency. You come in with a skill set as your               11:02AM   10              sit down and say, hey, I'm your faculty mentor. Just
            11              foundation from medical school, and everyone is there                   11              to keep going in accordance with the policy, you're on
            12              to improve their performance.                                           12              a verbal PIP?
            13        Q. But a performance improvement plan is part of a                            13       A.     I've never done that. That doesn't happen. We
            14              disciplinary matter that --                                             14              typically don't meet with them until at least a couple
  10:59AM   15        A.    It is not, no, not in residency. It's not part of             11:02AM   15              of months have passed.
            16              their record. It's simply the Clinical Competency                       16        Q.    But this is a unique situation, as you said, right?
            17              Committee -- a tool for the Clinical Competency                         17              She's repeating her first year?
            18              Committee, and the resident, to communicate more                        18        A.    Yeah, but the whole purpose of this meeting is that
            19              clearly, and that's when it's written out.                              19              Mary Beth deserves a fresh start, and the program
  11:00AM   20        Q. Would every resident's file say, you're on a verbal              11:02AM   20              deserves a fresh start with Mary Beth, and we re going
            21              performance improvement plan?                                           21              to try to keep things as usual as they were, because
            22        A.    No. This wasn't in her file, though, to my knowledge.                   22              that's fair. And 1 think the reference to that
             23             This was communication. These were minutes from the                     23              statement is more --1 believe 1 recall one of our
             24             Clinical Competency Committee.                                          24              questions, both to Lynn and to Andrea, was, should we
  11:00AM    25       Q. And I'm just trying to go back to what you said a                11:03AM   25              start out with a written performance improvement plan,
 17 of 57 sheets                                              MATHESON-TAULBORG COURT REPORTERS                                                        Page 65 to 68 of 156
                                                            DEPOSITION OF ERICA CICHOWSKI, M.D.                                                          OCTOBER 5, 2018
CANNING vs CREIGHTON UNIVERSITY
                                                                                 137                                                                                      139
            1       Q. This is the first year, right? This is her first-year                       1                     (Exhibit No. 29 marked for identification.)
            2             score?                                                                   2       Q. (BY MR. ZALEWSKI) You've been handed Exhibit 29.
            3       A.    This is her first-year score.                                            3             You've seen that before, correct?
            4       Q.    Right.                                                                   4       A.    Yes.
 1:10PM     5       A.    Okay.                                                        01:13PM     5       Q. And this is the termination letter?
            6       Q.    Then you look at the next two, they seem to go down to                   6       A.    Yes.
            7             the level 1 or 1.5.                                                      7       Q. You have described for me earlier how the CCC met, 1
            8       A.    This - my explanation for this is that we did a lot of                   8             believe, what, first - early in January, or was it the
            9             faculty development about what these levels mean in                      9             last week of December?
 110PM     10             that time period. So the degree of inflation that            01 13PM    10       A.    1 don't remember.
           11             we've had each year has decreased, and that would be my                 11       Q. Okay. I'm just thinking, if you wrote the letter dated
            12            explanation for that.                                                   12             January 3rd, the CCC must have met sometime -
            13      Q. Okay. Did you ever look at these and talk to                               13       A.    1 would assume that, yes.
            14            Dr. Abu Hazeem to ask the question, you say she's doing                 14       Q. - in that time period?
 01:11PM    15            better, but her scores are lower?                            01:13PM    15                    Okay. John Hurley signs the letter also; is there
            16      A.    1 did not. All this conversation was in the Clinical                    16             any special reason for that?
            17            Competency Committee.                                                   17       A.    Yes. He was part of that termination meeting in an
            18      Q.    Did you bring it up to his attention during that                        18             effort to meet the request earlier.
            19            meeting?                                                                 19      Q. When did you present this to Mary Beth Canning?
 01:11PM    20      A.    1 did not.                                                   01 14PM    20       A.    1 believe, on 1/5.
            21      Q. Do you know if anybody else did?                                            21      Q.    All right. In person?
            22      A.    Not that I’m aware of.                                                   22      A.    Yes.
            23      Q.    Did you ever tell him, or any other doctor, that 2's                     23      Q. What do you recall about that meeting?
            24            are good enough as far as passing - or grading a                         24      A.    1 documented that meeting in writing. 1 have not
      'M    25            resident to proceed with their training?                     01:14PM     25            reviewed that documentation. 1 don't remember anything
                                                                                 138                                                                                      140
                1   A.    No.                                                                       1            specific besides the conversations related to what's
             2      Q. When you're doing this reevaluation of scoring and                           2            documented here in the deficiencies.
                3          grading and levels -                                                     3      Q. You might be right on track with the next one here.
             4       A.    Uh-huh.                                                                  4                     (Exhibit No. 30 marked for identification.)
 01:11PM     5       Q. - did you ever tell the supervisors of interns that a           01:15PM     5      Q. (BY MR. ZALEWSKI) I've handed you Exhibit 30, and it
                6          2 was sufficient?                                                           6          appears that, underneath the dotted lines on the bottom
                7    A.    1 would have clarified what a 2 means.                                      7          of Page 1, this says, Documentation Termination
                8    Q. All right. What does it mean to you?                                           8          Meeting. Would that be, then, your documentation of
             9       A.    It means that they require - right what it says in                       9             what happened?
 0111PM     10             here, this is what it means; that they need direct           01:15PM    10       A.    Yes.
            11             supervision in order to do these things (indicating).                   11       Q. Okay. Do you see the second paragraph where Mary Beth
            12       Q.    For the record, you're pointing at something, which is                  12             indicated she had two patients on anticoagulation and
            13             Exhibit 26, right?                                                      13             maybe mixed up the two in her mind? In other words,
            14       A.    Correct.                                                                14             the error of omission and not medical knowledge; do you
  01:12PM   15       Q. And you were pointing at the second column?                     0115PM     15             recall that being raised?
            16       A.    Correct.                                                                16       A.    1 documented; 1 don't recall it.
            17       Q.    Okay. And did you get any feedback from Dr. Abu Hazeem                  17       Q. And, also, in the third paragraph, we have, again, that
            18             on what that meant, or how he would grade people in the                 18             issue on direct supervision, which we went through
            19             future?                                                                 19             previously; do you recall that being raised?
  01:12PM   20       A.    1 did not.                                                   01:16PM    20       A.    Yes.
            21       Q.    And if 1 understand correctly, you, nor anyone else in                  21       Q.    What do you recall about that?
             22            the Competency Committee, did not compare his written                   22       A.    That we talked about that direct supervision was
             23            comments to his scores to see if they were consistent?                  23             necessary, and we were still having some patient safety
             24      A.    No, because we were addressing the issue of improvement                 24             concerns.
  01:12PM    25            and inflation with all evaluators.                            01 16PM   25       Q. This, then, goes on to a January 7th meeting
 35 of 57 sheets                                           MATHESON-TAULBORG COURT REPORTERS                                                        Page 137 to 140 of 156
                                                            DEPOSITION OF ERICA CICHOWSKI, M.D.                                                        OCTOBER 5, 2018
CANNING vs CREIGHTON UNIVERSITY
                                                                                 141                                                                                    143
             1             afterwards, after the termination letter was given; do                  1             received from residents that are not named. Is this
             2             you see that?                                                           2             for the appeals process, or what are you doing with
             3       A. Yes.                                                                       3             this?
             4       Q. What are we documenting here at this point?                                4       A. This was just my documentation.
01:16PM      5       A.    Meeting -- Dr. Fixley asked to speak with me.               01:20PM     5       Q. Okay. And Mary Beth appealed her termination decision,
             6       Q. Do you recall, at all, the discussion with Dr. Fixley                      6             correct?
             7             about whether or not she should appeal this or not, or                  7       A.    1 believe she did.

             8             what her options were?                                                  8                     (Exhibit No. 31 marked for identification.)
             9       A.    All 1 recall is what 1 wrote here.                                      9       Q. (BY MR. ZALEWSKI) I'll hand you Exhibit 31, which
 01:17PM    10       Q. What I'm looking at is that next-to-last sentence that         01:20PM    10             looks like it's an E-mail from you to Dr. Porter; is
            11             says: Joleen says she does not think MBC understands                   11             that correct?
            12             this and could be hurting her future options. Do you                   12       A.    Correct.
            13             recall what was being discussed there?                                 13       Q. You covered the notes of the three of you earlier that
            14       A.    After 1 read it, yes.                                                  14             you kept with regard to Mary Beth. Did you add
 01:17PM    15       Q. Okay. What is that then? 1 guess 1 don't understand            01:21PM    15             anything to Exhibit 31, either orally or in writing, or
            16             why appealing would hurt her future options. What did                  16             just kind of summarized the notes that we reviewed
            17             that mean?                                                             17             earlier?
            18       A.    The sentence prior to that, but if MBC elects to appeal                 18      A.    1 copied them from my secure document on my drive to
            19             her termination, then the option for withdrawing is no                  19            the E-mail.
 01:18PM    20             longer available to her. So if she appeals and loses,       01:21PM     20      Q. Okay. 1 mean, they look the same to me. 1 just wanted
             21            she's terminated. If she withdraws on her own, it                       21            to know if you added anything that you thought of or -
             22            could change her future. 1 mean, it could be a                          22      A.    NO.
             23            different -- that's all the conversation was.                           23      Q.    Any verbal phone calls or anything go with this -
             24      Q. If somebody withdraws, what's the difference, then, on                     24      A.    No.
      'M     25            what their options are?                                      01:21PM    25      Q. - or it's, pretty much, by itself?
                                                                                 142                                                                                    144
                 1   A.     You know what, that's a better question for Dr. Porter                     1   A.     Uh-huh.
                 2          on the GME level. 1 don't have a lot of understanding                      2   Q. That's a yes?
                 3          on that.                                                                   3   A.     Just copy and pasted.
                 4    Q. Then it looks like you met with Dr. Griffin on                                4                 (Exhibit No. 32 marked for identification.)
  01:18PM        5          January 14th; do you see that?                              01:21PM        5   Q. (BY MR. ZALEWSKI) I've handed you Exhibit 32. You've
                 6   A.     Yes.                                                                       6          seen this before, correct?
                 7    Q. Dr. Griffin evidently said, all of us make mistakes and                       7   A.     1 don't believe 1 have.

                 8          could put patients in danger. You say, 1 agree, but                        8   Q. You haven't? Okay.
              9             this is an error of omission - or that an error of                         9   A. This communication did not involve me.
  01:18PM    10             omission should be caught. Do you see those writings        01:22PM    10      Q. So this is from Dr. Porter to Mary Beth Canning, right?
             11             on the bottom?                                                         11             Did you have any input on what was coming in here at
             12       A.    Yes.                                                                   12             all on this communication?
             13       Q. But then you said, Mary Beth admitted she had little                      13       A.    No.
             14             understanding of the reason, or clinical reason for the                14       Q. So anything that is said in here by Dr. Porter, she did
  01:19PM    15             hospitalization?                                            01:22PM    15             not review with you?
             16       A.    Correct.                                                               16       A.    1 don't know if she did or not.
             17       Q. Is that what you explained to me earlier?                                 17       Q. Well, would you read it and tell me if you think she
             18       A.    That is correct.                                                       18             did?
             19       Q. Did Dr. Griffin say he disagreed with the termination?                    19       A.    She may have mentioned, informally, what Mary Beth's
   01:19PM   20       A.    1 don't recall him saying one way or another. When 1         01:22PM   20             options were.
             21             say, after that, he agreed, 1 believe 1 was referring                  21       Q. Did Dr. Porter at all discuss with you what she was
             22             to the difference between an error -- a medication                     22             going to put in this E-mail before she sent it?
              23             omission, and not having an understanding of the                      23       A.    Not that I'm aware of.
              24             medical case.                                                         24       Q     Well, to your knowledge, what were her options at that
   01:19PM    25      Q      Then it looks like you're documenting other things you      01:22PM   25             point?
  36 of 57 sheets                                          MATHESON-TAULBORG COURT REPORTERS                                                      Page 141 to 144 of 156
                                                                    DEPOSITION OF ERICA CICHOWSKI, M.D.                                                           OCTOBER 5, 2018
CANNING vs CREIGHTON UNIVERSITY
                                                                                         153
           1             out.                                                                  1                                                  CERTIFICATE

           2       Q.    What do you recall about that incident?                               2       STATE OF NEBRASKA                  )

                                                                                                                              ) ss.
           3       A.    What I recall about that is that was feedback given by,
                                                                                               3       COUNTY OF DOUGLAS                      )
           4             I believe, a night flow supervisor who was called by
                                                                                               4               I, TAMMY J. HETHERINGTON, RPR, CSR, and General
           5             the nursing staff to come and talk with this patient,
                                                                                                5      Notary Public in and for the State of Nebraska, do hereby
            6            who left a conversation with Mary Beth thinking that
                                                                                                6      certify that ERICA CICHOWSKI, M.D., was by me duly sworn to
            7            she did not -- couldn't have opioid pain relief because
                                                                                                7      testify to the truth, the whole truth, and nothing but the
            8            she might become addicted, and her impression came from
                                                                                                8      truth; and that the deposition as above set forth was reduced
            9            her conversation with Mary Beth.
                                                                                                9      to writing by me and is a true and accurate transcription of
01:44PM    10                   I wasn't there, I can't comment on it. That's the
                                                                                               10      the testimony given by said witness;
           11             information I was given. That was documented as one                  11         That the within and foregoing deposition was reported by
           12             example and discussed at the meeting.                                12      me at the time and place herein specified and in accordance
           13      Q.                                                                          13      with the within stipulations, the reading and signing of the

           14                                                                                  14      witness to the deposition having been expressly waived;
                          to a nurse?

           15                                                                                  15         That I am not counsel, attorney or relative of any of
 01:44PM           A.     This - I don't know if the patient complained or not.
                                                                                               16      the parties or otherwise interested in the event of this
           16             This was feedback from a supervisor, based on his or
                                                                                               17      suit.
           17             her, I don't know, experience with that patient, and
                                                                                               18          IN TESTIMONY WHEREOF, I have placed my hand and Notarial
           18             that nurse.
                                                                                               19      Seal this 17th day of October, 2018.
           19      Q.     Okay. Did Mary Beth explain her version of the facts
                                                                                               20
 01:45PM   20             to you at that meeting?
                                                                                               21
           21      A.     I don't recall.
                                                                                                                                  General Notary Public
           22      Q.     Okay. Had the probation decision already been made by
                                                                                               22
           23             the time these things came up?                                       23

           24      A.     They had to have been discussed in the CCC because they              24

      >M   25             were included in the document.                                       25


                                                                                                   1                              IN THE UNITED STATES DISTRICT COURT
            1      Q.     And was any of that told to her, in any of her under                                                        FOR THE DISTRICT OF NEBRASKA
                                                                                                   2
            2             review meetings she had with you, prior to being put on                      MARY E. CANNING,                                 )
                                                                                                   3                                                     )
            3             probation?
                                                                                                                 Plaintiff,                              )   Case No. 4:18 CV-03023
                                                                                                   4                                                     )
            4      A.     I was not aware of that incident until the CCC meeting,
                                                                                                           vs.                                           )
               5          I believe, is where that came up.                                        5                                                     )
                                                                                                       CREIGHTON UNIVERSITY,                             )
               6    Q.    Does it help your recollection any to know you told                      6                                                     )   COST CERTIFICATE
                                                                                                                 Defendant.                              )
               7          Mary Beth Canning it came from an IRIS report? This is                   7                                                    .)
               8          about the ovarian cancer patient.
                                                                                                   8
               9    A.     I don't recall.
                                                                                                   9
           10       Q.     And isn't it true Mary Beth would have prescribed
                                                                                                                     CERTIFICATE OF DEPOSITION OF ERICA CICHOWSKI, M.D.
           11             opioids for other patients, including cancer patients?               10
                                                                                                                                        Taken in behalf of
           12             Did she discuss that with you?                                       11                                       the plaintiff.

           13       A.     I don't--1 don't recall that discussion, no.                        12       The Original Deposition is
                                                                                                        in the possession of:
           14                                    MR. ZALEWSKI: I don't have any other          13

           15                      questions.                                                           Mr. James C. Zalewski
                                                                                               14       Attorney at Law
            16                                   MR. BUNTAIN: You have a right to read                  575 Fallbrook Boulevard
                                                                                               15       Suite 100
            17                     the deposition to make sure it's been taken down                     Lincoln, Nebraska 68521
                                                                                               16
            18                     correctly, but you can also waivethat right.   I
                                                                                                17      Costs:
            19                     guess I'll leave it up to you to decide whether

            20                     you want to read it or not.                                  18
                                                                                                                                      Tammy J. Hetherington
            21                                   THE WITNESS: Okay.                             19                                    Notary Public
            22                                   MR. BUNTAIN: Do you want to or -
                                                                                                20                                    Date: 10/17/18
            23                                   THE WITNESS: No.                               21
                                                                                                22
            24                                    MR. BUNTAIN: Okay, that's fine.               23
                                                                                                24
            25                                    (Deposition concluded at 1:46 p.m.)           25

 39 of 57 sheets                                                   MATHESON-TAULBORG COURT REPORTERS                                                         Page 153 to 156 of 156
Wollen, Maria A

  jm:                              Porter, Joann L
Sent:                              Tuesday, January 17, 2017 4:07 PM
To:                                Smith, James F; Marcus Balters; Kropp, Chelsea N
Cc:                                Wollen, Maria A
Subject:                           FW: IM Program Documentation for MBC termination appeal



Thank you for serving on the appeals committee. I am forwarding this documentation below and will send the programs
file on the resident in another email. I am awaiting the appeals packet from the resident and will send it as soon as I get
it.
Joann Porter


From: Cichowski Gjersvik, Erica K
Sent: Tuesday, January 17, 2017 2:36 PM
To: Porter, Joann L<JoannPorter@creighton.edu>
Cc: Nelson, Julie L<JULIENELSON@creighton.edu>
Subject: IM Program Documentation for MBC termination appeal

Dr. Porter,

On behalf of my program, I respectfully submit the following documentation to support our CCC's decision to terminate
MBC on 1/3/2017 due to an egregious patient safety near miss that occurred on 12/24/2016 despite attending and R3
supervisor's direct supervision of an inpatient discharge.

. -re is one addition document that fwas told today is in my mail box at CUMC—documentation from Dr. Mirza.


I will ask Julie if she would kindly scan that document in and email to you tomorrow morning to be included in this
packet.

Please let me know if anything further is needed.

Sincerely,

Erica



Documentation Termination meeting 1/3/17 6:50a John Hurley CCC member & myself with MBC

I asked Marybeth to recount for us the details of the patient safety concern that occurred on HMS on Dec 24, 2016. She
indicated that she had forgotten to write for anticoagulation upon discharge for a patient and that she understood this
was a potentially deadly mistake for this patient. She expressed gratitude that the nurse had caught it and also thought
perhaps the pharmacist was working that day and had caught it too.

I asked her to expand on why she thought this mistake occurred. She indicated that she had two patients on
anticoagulation and felt she mixed the two up in her mind. She also relayed that she felt the stress she's been under
since we put her on Probation and she thought this could have contributed.

I *■’ "red with her that patient safety has to be our #1 priority when we educate trainees. I reminded her that Dr.
i       ieze and I shared with her that as long as patients can be safe and satisfied with her care under direct supervision,

                                                               l
                                                        Exhibit 11(b)
then should could potentially complete that year but if any patient safety issues occurred that termination would be our
only ethical option. I acknowledged that perhaps she feels this is unjust but from the CCC perspective, what would be
more unjust is if we allow her to practice unsafely and she harms someone and she would never forgive herself because
she has such a compassionate heart.

She asked Dr. Hurley if agrees with this. He indicated that he's a CCC member, has been involved with all the discussion
and decision making and again reviewed the documentation and agrees with this course of action because it's clear that
she is unable to progress adequately to be able to treat patients safely.

She gave us her pager and the meeting ended.



Saturday Jan 7,2017 VA Blue room

 Joleen Fixley asked to speak with me. She updated me that MBC contacted her and Tim Griffin to seek a supportive
 letter from each of them. Joleen said MBC shared honestly, all the struggles she's been having since rounding with them
 earlier this academic year. Joleen reviewed much of what was outlined in MBC's Under Review and Probation letters, as
 well as the event that lead to MBC's termination. Joleen wanted me to know that the low patient volumes, much slower
 pace on VA HMS did allow her and the supervisor to safely provide direct supervision. Joleen feels MBC's kind,
 compassionate heart is her strength. She admitted that MCB spent a lot of time connecting emotionally with patients
 and families but this often seemed to distract her from the medical tasks at hand. Joleen felt MBC had improved this
 year as compared to her performance on VA HMS last academic year. An example she used was that MBC was able to
 call her when she recognized a deteriorating patient but was unable to develop a plan of care for that patient. While
 this was an improvement in MBC's performance, we both agreed that this action was at the levefwe expect from
InidlcaTstudents, rather than interns. Joleen ^-idmittedThitifter w«£ MBC through the assessment and
development of a plan of care for that deteriorating patient, MBC was unable to document in the medical record
without significant help. Joleen explained that she hoped MBC could remain in some sort of healthcare service career as
she's passionate about helping people. She mentioned Family Medicine but upon further discussion, we both agreed
that MBC does NOT have the knowledge and skills to be successful in the ICU rotations necessary to graduate from a
Family Medicine program. Joleen clarified for me that she wants to support MBC but does NOT feel that MBC should be
reinstated our program. She wants to support her in seeking alternative career options. She also is curious why MBC is
appealing her termination because MBC shared with her that she no longer wants to continue on with Internal jyledicine
training and admitted she doesn't have the skill set for success in Internal Medicine. I clarified for Joleen that GME had
offered MBC counsel that withdrawing from the program would keep the termination off her record, perhaps helping
 her be successful in seeking other career options. But if MBC elects to appeal her termination, then the option of
 withdrawing is no longer available to her. Joleen said she does not think MBC understands this and could be hurting her
 future options. I shared with Joleen that Dr. Porter let me know face to face that MBC was counseled on her time
 sensitive option to withdraw. Upon conclusion of this conversation with Joleen, I updated Dr. Porter on the potential
 confusion on MBC’s part.

 Thursday Jan 14,2017

 Tim Griffin came to VA Red Clinic to request to speak with me in private. He shared with me that MBC had contacted
 him for a letter of support. He wanted me to know that he felt obligated to provide her a letter of support because she's
 such a nice person. He also felt obligated to document that because of the VA HMS' low patient volume and slower
 pace, he did not experience an inability to provide safe patient care while providing her ongoing direct supervision. He
 did indicate that he felt the program had provided her plenty of support and opportunity to improve. He also admitted
 that his previous inpatient work at CUMC allows him to see that perhaps the fast pace and high patient volumes at that
 site could prove challenging with MBC and her limited skill set. In regards to her termination after forgetting to__
 discharge a patient on anticoagulants, he fears that all of us make mistakes that could put patients in danger. I agreed
 but shared with him that an error of omission of a discharge medication should be caught with appropriate system
 support (and was caught in this case), but when a medical provider defends the error by admitting he/she had little

                                                             2
                                                      Exhibit 11(b)
understanding of the clinical reason during the hospitalization, the core competency deficiencies are highlighted as the
case of the error. He agreed. He concluded the meeting by indicating he wanted me to know that he Is supportive of
 ' ? program’s decision to terminate based on a long history of deficiency without significant enough improvement with
  ./gram support. I thanked him for his communication.

Email received 1/12/17 from an R3 Chief Resident:

To whom it may concern:

I had the opportunity to work with Mary Beth Canning in a hospital wards setting. I interacted with her and observed her
performance over the rotation. She required continuous direct supervision In all aspects of her position as an internal
medicine resident. I do not feel that she is able to successfully manage patients without constant direct supervision. In
the name of patient safety and patient care I would not feel comfortable or safe with Mary Beth Canning training under
my medical license.



Regards,



Documentation received by email on 1/15/17 by an R3 Chief Resident:
"Re: Dr. Mary Beth Canning

 A resident must be both proficient in medical knowledge as well as efficient with the usage of their time. A deficiency in
either makes the path toward success much more difficult. A deficiency in both of these areas is the most concerning as
it can lead to lapses in patient care. I have worked both as a team member with Dr. Canning as well as observed her
interacting with colleagues and other members of the health care team. It is my opinion that she has severe deficiencies
in both of the above mentioned areas. I believe this puts a large strain on the medical team as a whole as well as the
    ff physicians in charge of overseeing her work. If I were a staff physician, I would not feel comfortable having her as a
resident on the team."



 Email received 1/15/17

 Erica and everyone,

 I have documented my concerns about Marybeth Canning in my evaluation. However, 1 continue to have
 concerns about her ability to function as a physician leader despite our program’s efforts to give her more time
 to adequately acclimate and work to meet our minimum standards.

 Physicians need to be able to have the ability to function as high level managers, managing patient care and the
 care team to achieve the best outcomes. With regard to Marybeth, I have significant concerns about her ability
 to manage small and basic tasks. Essentially, I do not believe that Marybeth has the needed skill level that is
 required by our profession. I do not believe she has the depth of inquiry, knowledge, or insight that one expects
 at this level. At this time, I believe we would be doing a disservice to our profession and program if we were to
 graduate someone that has continuously shown that she is not able to meet the basic demands and standards of
 our program or profession.

 I would be happy to answer any questions or concerns with regard to this letter, please call, anytime.

 Sincerely,


                                                               3
                                                      Attachment 3(d)
